DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 14-15, drawn to A method of treating a pregnant woman of a deficiency of docosahexaenoic acid (DHA) by the step of: a) providing determined addition of quantity and portions of DHA enhancing foods in the diet; and/or addition of a determined quantity and dosages of DHA enhancing substances; 
wherein the determined additions are commensurate with assessed prenatal docosahexaenoic acid (DHA) levels and an individual metabolic effectiveness of the additions so as to reach or extend above a level of about or greater than 5% by the third trimester of pregnancy, 
classified in A61K 31/202; A23V 2002/00; G01N 2800/52.
II. Claims 1-13, drawn to A method for managing and controlling DHA levels in a pregnant subject comprising the steps of: a) collecting a blood sample from a pregnant woman; b) analysing the blood sample for a red blood cell (RBC) DHA level; and c) comparing the analysed red blood cell (RBC) DHA level to a predetermined acceptable DHA level at that period in the term of the pregnancy; 
wherein an analysed red blood cell (RBC) DHA level less than the predetermined acceptable DHA level indicates an increased risk for preterm birth, 
classified in G01N 33/80 & G01N 2800/368.
III. Claims 16-20, drawn to A method for measuring and managing DHA levels in a pregnant woman to substantially reduce risk of spontaneous preterm birth, the method comprising: a) determining the blood level of DHA in the pregnant woman at or about the end of the first trimester or beginning of the second trimester (10-20 weeks gestation), the DHA level being a first comparator; b) determining level of DHA in at least one pregnant subject at least one predetermined period, wherein the at least one pregnant subject having achieved a term pregnancy, and wherein the level of DHA at the at least one predetermined period being at least a second comparator; c) comparing the level of DHA in the first and at least second comparator; d) wherein when the difference between the first and the at least second comparator is greater than a predetermined value, administering to the pregnant female subject a therapeutically effective amount of DHA to substantially reduce pathology relating to spontaneous preterm birth and its adverse effects, classified in G01N 2800/368 & A61K 31/202.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design and effect; Invention I requires a pregnant woman to have a deficiency of DHA, and to be fed DHA enhancing foods/substances (this process does not require any of the testing/analysis/comparator steps of Inventions II-III; Invention II requires a requires testing a blood sample from a pregnant subject, analyzing red blood cell DHA levels, and comparing to acceptable DHA levels, the outcome of this method is simply an indication of increased risk of preterm births (this process does not require a second pregnant subject be tested, nor administration of DHA-enhancing foods or substances, or DHA); Invention III requires a series of steps involving testing a blood sample from a pregnant woman for DHA levels, sampled at 10-20 weeks of gestation, testing a blood sample from a pregnant subject at full term for DHA and comparing the two samples; when the DHA level from the first woman is below some predetermined value, administering DHA to the woman to reduce pathology relating to preterm birth and adverse effects (this process requires additional testing and comparative steps not required by Inventions I-II).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
If Group I is elected, Applicant must further elect under (i):
(i) a single method:
(i-a) the steps of a) providing (claim 14), a) monitoring (claim 15) and b) adjusting (claim 15) (claim 15); or
(i-b) the step of a) providing (claim 14), not including (i-a) (claim 14).
If Group II is elected, Applicant must further elect under each of (ii) and (iii):
(ii) a single method:
(ii-a) the steps of a) collecting, b) analyzing, c) comparing and d) of claim 2 (claim 2); 
(ii-b) the steps of a) collecting, b) analyzing, c) comparing and e) of claim 3 (claim 3); 
(ii-c) the steps of a) collecting, b) analyzing, c) comparing, e) of claim 3 wherein the step of monitoring are conducted according to claim 13, a; 
(ii-d) the steps of a) collecting, b) analyzing, c) comparing, e) of claim 3 wherein the step of monitoring are conducted according to claim 13, b i; 
(ii-e) the steps of a) collecting, b) analyzing, c) comparing, e) of claim 3 wherein the step of monitoring are conducted according to claim 13, b ii; 
(ii-f) the steps of a) collecting, b) analyzing, c) comparing, e) of claim 3 wherein the step of monitoring are conducted according to claim 13, c; or
(ii-g) the steps of a) collecting, b) analyzing, c) comparing, not including (ii-a)-(ii-c) (claim 1);
(iii) a single analyzing step:
(iii-a) the method of claim 12;
(iii-b) the method of claims 10-11, not including (iii-a);
(iii-c) the method of claim 7, not including (iii-a)-(iii-b) (claim 7);
(iii-d) the method of claim 8;
(iii-e) the method of claim 9; or
(iii-f) the method of claim 6, not including (iii-a)-(iii-e) (claim 6).
If Group III is elected, Applicant must further elect under each of (iv) and (v):
(iv) a single interval sequence:
(iv-a) the regular intervals of claim 17;
(iv-b) the irregular option of claim 18;
(iv-c) neither (iv-a) nor (iv-b) are required (claim 16);
(v) a single analysis technique:
(v-a) an improvement via DBS of claim 20 a;
(v-b) an improvement via DBS of claim 20 b;
(v-c) an improvement via DBS of claim 20 c;
(v-d) analysis via a DBS, not including (i-a)-(v-c) (claim 19); or
(v-d) none of (v-a)-(v-d) is required (claim 16).
The species are independent or distinct because each method, (i) or (ii) requires a unique combination of steps, requiring a unique protocol; each analysis, (iii) requires unique considerations and measurements; each interval sequence, (iv) corresponds to unique timing (or lack of repetition) of repeated measurements; each analysis corresponds to unique considerations and, in some comparisons, unique sampling. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 6, 7, 11, 13, 14, 16, 19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611